Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 11/23/2021.  Claim 1 is amended; and claims 6-7 are canceled.  Accordingly, claims 1-5 and 8-9 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Fish et al (US 4,552,805), Lee et al (Composites Science and Technology; 60(2000), 209-217) and Li et al (CN 1648293 A).
Regarding claim 1, Mirbagheri et al disclose hybrid composites of polypropylene and wood flour/kenaf fiber at a fixed fiber to plastic ratio of 40:60 and variable ratios of the two reinforcements (abstract).  See example 3, wherein the composition comprises 60 parts by weight of polypropylene (i.e. reads on base resin), 30 parts by weight of kenaf fiber and 10 parts by weight of wood flour and were blended (Table 1) which reads on dispersion of filler in present claim.  The test specimens were injection molded (i.e. reads on molded article).  Figure 1 shows aspect ratio of both natural fibers before and after processing into composites.  The aspect ratio of wood flour is less than the aspect 
Mirbagheri et al are silent with respect to fibrous filler being partially defibrated only at one or more end parts, and higher lightness values at the surface layer than at the core side of the layer.
However, regarding fibrous filler being partially defibrated only at one or more end parts, Fish et al teach composites comprising resin matrix reinforced with aramid fibers which are fibrillated at the fiber ends (abstract).  Superior composite properties are due to the combination of fiber alignment and fibrillation (col. 2, lines 39-41).  Therefore, in light of the teachings in Fish et al, it would have been obvious to one skilled in art prior to the filing of present application to fibrillate the kenaf fibers, of Mirbagheri et al, at the fiber ends, for above mentioned advantages.
Regarding higher lightness values at the surface layer than at the core side of the layer, Lee et al teach glass fiber reinforced polypropylene composites with spatially graded distribution of fiber content.  When the face of sample with high glass fiber content was loaded, the flexural strength and impact energy of the composite showed improved values by comparison with those of isotropic content (abstract).  Additionally, Li et al teach viscose staple fiber product having whiteness higher than 87% and produced with the material including cellulose fiber.  The obtained fiber has excellent hygroscopicity, permeability, comfort, no toxicity and no corrosion (abstract).  Therefore, in light of the teachings in Li et al and given that cellulose fiber when distributed in a 
Regarding claim 2, see figure 1, of Mirbagheri et al, wherein kenaf fibers include those with aspect ratio of 10 or more (Figure 1B) and wood flour includes those with aspect ratio of less than 2.0 (Figure 1D).
Regarding claim 3, wood flour (i.e. particulate filler) in the exemplary embodiments 4-6 (see Table 1, figure 1B, and figure 1D), of Mirbagheri et al, is present in amounts of 25% to 75%, fibrous fillers in range of about 5 to about 15% by weight and other fibrous fillers with an aspect ratio greater than 2.0 and less than 10.0 in amounts of about 20 to about 60% based on the total amount of fillers.
Regarding claim 4, Lee et al teach glass fiber reinforced polypropylene composites with spatially graded distribution of fiber content.  When the face of sample with high glass fiber content was loaded, the flexural strength and impact energy of the composite showed improved values by comparison with those of isotropic content (abstract).
Regarding claim 5, Li et al teach viscose staple fiber product having whiteness higher than 87% and produced with the material including cellulose fiber.  The obtained fiber has excellent hygroscopicity, permeability, comfort, no toxicity and no corrosion (abstract).
Regarding claim 8, Mirbagheri et al teach that Kenaf fibers and wood flour are natural fibers (see first paragraph under “Results and Discussion”, page 5).
Regarding claim 9, polypropylene resin is used in examples (see Table 1) of Mirbagheri et al.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Hamabe et al (US 2018/0201770 A1), Lee et al (Composites Science and Technology; 60(2000), 209-217) and Li et al (CN 1648293 A).
Regarding claim 1, Mirbagheri et al disclose hybrid composites of polypropylene and wood flour/kenaf fiber at a fixed fiber to plastic ratio of 40:60 and variable ratios of the two reinforcements (abstract).  See example 3, wherein the composition comprises 60 parts by weight of polypropylene (i.e. reads on base resin), 30 parts by weight of kenaf fiber and 10 parts by weight of wood flour and were blended (Table 1) which reads on dispersion of filler in present claim.  The test specimens were injection molded (i.e. reads on molded article).  Figure 1 shows aspect ratio of both natural fibers before and after processing into composites.  The aspect ratio of wood flour is less than the aspect ratio of kenaf fiber before and after processing (see Figure 1) which reads on particulate fillers having aspect ratio lower than aspect ratio of fibrous filler in present claim 1.  See Figure 1B, wherein the kenaf fibers includes fibers with aspect ratio greater than 2.0 and less than 10.0 in amounts of about 75% in the fibrous fillers.  Hence, based on the total amount of fibrous fillers (i.e. kenaf fibers) in exemplary embodiments 4 and 5, fibers with aspect ratio of greater than 2 and less than 10 is in the range of about 20 to 40% (i.e. reads on the other fibers and their amount in present claim 1.
Mirbagheri et al are silent with respect to fibrous filler being partially defibrated only at one or more end parts, and higher lightness values at the surface layer than at the core side of the layer.
However, regarding fibrous filler being partially defibrated only at one or more end parts, Hamabe et al teach a molded article comprising a main resin and a fibrous filler.  The defibrated portion is 5% or more and 50% or less of the fiber length of the entire fibrous filler (abstract) and the composite resin molded body has a high modulus of elasticity and a high impact resistance (paragraph 0009).  The fibrous filler is used mainly for the purpose of improving the mechanical properties or improving the dimensional stability due to decrease of linear expansion coefficient in the resin molded body produced by using the composite resin composition.  See figure 1, wherein the fibrous filler is defibrated at one end.  Therefore, in light of the teachings in Hamabe et al, it would have been obvious to one skilled in art prior to the filing of present application, to include fibers defibrated at one end, in the composition, of Mirbagheri et al, used to obtain a molded article, with above mentioned advantages.
Regarding higher lightness values at the surface layer than at the core side of the layer, Lee et al teach glass fiber reinforced polypropylene composites with spatially graded distribution of fiber content.  When the face of sample with high glass fiber content was loaded, the flexural strength and impact energy of the composite showed improved values by comparison with those of isotropic content (abstract).  Additionally, Li et al teach viscose staple fiber product having whiteness higher than 87% and produced with the material including cellulose fiber.  The obtained fiber has excellent hygroscopicity, permeability, comfort, no toxicity and no corrosion (abstract).  Therefore, in light of the teachings in Li et al and given that cellulose fiber when distributed in a spatially graded manner with higher density at the face based on the teachings in Lee et al provide composites with improved flexural strength and impact energy, one skilled in art would have a reasonable basis to expect the cellulose fibers with high whiteness as in Li when incorporated into the molded article, of Mirbagheri et al in view of Hamabe et al, in a spatially graded fashion with higher density at the face, to exhibit higher lightness 
Regarding claim 2, see figure 1, of Mirbagheri et al, wherein kenaf fibers include those with aspect ratio of 10 or more (Figure 1B) and wood flour includes those with aspect ratio of less than 2.0 (Figure 1D).
Regarding claim 3, wood flour (i.e. particulate filler) in the exemplary embodiments 4-6 (see Table 1, figure 1B, and figure 1D), of Mirbagheri et al, is present in amounts of 25% to 75%, fibrous fillers in range of about 5 to about 15% by weight and other fibrous fillers with an aspect ratio greater than 2.0 and less than 10.0 in amounts of about 20 to about 60% based on the total amount of fillers. 
Regarding claim 4, Lee et al teach glass fiber reinforced polypropylene composites with spatially graded distribution of fiber content.  When the face of sample with high glass fiber content was loaded, the flexural strength and impact energy of the composite showed improved values by comparison with those of isotropic content (abstract).
Regarding claim 5, Li et al teach viscose staple fiber product having whiteness higher than 87% and produced with the material including cellulose fiber.  The obtained fiber has excellent hygroscopicity, permeability, comfort, no toxicity and no corrosion (abstract).
Regarding claim 8, Mirbagheri et al teach that Kenaf fibers and wood flour are natural fibers (see first paragraph under “Results and Discussion”, page 5).
Regarding claim 9, polypropylene resin is used in examples (see Table 1) of Mirbagheri et al


Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 4-11, of office action mailed 9/17/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 7 below).

Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that none of the cited references teach or suggest the specific lightness relationship required by applicant’s amended claim 1.  Lee shows in fig. 4 a “spatially-graded glass-fibre-mat/PP composite”.  Lee never discloses that the lightness of L values at the surface layer of the composite resin molded article are higher than the lightness of L value at a core side of the composite resin molded article.  Li merely discloses that a viscose staple fiber product has whiteness higher than 87%. Li never discloses that a composite including the fiber would have whiteness higher than 87%.  Therefore, Examiner’s arguments have no basis in the cited references and are based on hindsight reasoning found only in the present application.
In response, case law holds that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, case law holds that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764